DETAILED ACTION
Response to Amendment
1.	This Action is in response to the Examiner’s Amendment attached hereto.  Claims 1-3, 5-8, 10-18 and 20 are still pending in the present application.

EXAMINER’S AMENDMENT
2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an e-mail received from/during a telephone conversation with Dillon Murphy, Attorney of Record, on 1/28/2022.

3.	The application has been amended as follows:
IN THE CLAIMS
1.	(Proposed Amended) A method, comprising:
establishing a Long-Term Evolution (LTE) data connection between a cellular communication device and an LTE base station using a first LTE frequency band, wherein the LTE base station is associated with a New Radio (NR) base station for dual connectivity;
establishing an NR data connection between the cellular communication device and the NR base station using a first NR frequency band, wherein the LTE data 
receiving a signal event notification generated by the cellular communication device, wherein the signal event notification indicates that an LTE signal strength measured by the cellular communication device and associated with a second NR frequency band is greater than a threshold;
in response to receiving the signal event notification:[[,]] 
releasing the NR data connection; and
identifying the[[a]] second NR frequency band when the second NR frequency band (a) is currently available for use by the cellular communication device and (b) has a greater bandwidth than the first NR frequency band, wherein identifying the second NR frequency band further comprises instructing the cellular communication device to search for an NR signal in a sequence of NR frequency bands having successively decreasing bandwidths; and
reestablishing the NR data connection using the second NR frequency band.


6.	(Proposed Amended) A method, comprising:
establishing a primary data connection with a cellular communication device using a first radio access technology and a first frequency band;
establishing a secondary data connection with the cellular communication device using a second radio access technology and a second frequency band, wherein the 
receiving a signal event notification indicating that a radio signal of the first radio access technology measured by the cellular communication device and associated with a third frequency band has a signal strength that is greater than a threshold, the third frequency band being a next highest frequency band from the second frequency band;
in response to receiving the signal event notification, releasing the secondary data connection; and
reestablishing the secondary data connection using the[[a]] third frequency band having a greater bandwidth than the second frequency band,
wherein the radio signal of the first radio access technology is in a fourth frequency band, and the fourth frequency band and the third frequency band span at least a common frequency range.

14.	(Proposed Amended) A system, comprising:
one or more processors; and
one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the system to perform actions comprising:
establishing a primary data connection between a cellular communication device and a first base station using a first frequency band, wherein the first base station is of a first radio access technology;
a[[the]] second base station using a second frequency band, wherein the second base station is of a second radio access technology;
receiving a signal event notification indicating that a radio signal of the first radio access technology measured by the cellular communication device and associated with a third frequency band has a signal strength that is greater than a threshold, the third frequency band being a next highest frequency band from the second frequency band;
in response to receiving the signal event notification, releasing the secondary data connection; and
reestablishing the secondary data connection using the[[a]] third frequency band having a greater bandwidth than the second frequency band;
determining that the third frequency band is the second frequency band; and
in response to determining that the third frequency band is the second frequency band, preventing a subsequent releasing of the secondary data connection for at least a predetermined time period.

Allowable Subject Matter
4.	Claims 1-3, 5-8, 10-18 and 20 are allowed.

Statement of Reasons for Allowance
5.	The following is an Examiner’s statement of reasons for allowance:

1-3, 5-8, 10-18 and 20 are allowed, in view of the Examiner’s amendment made above. 
 	

With respect to independent claim 1 and the teachings of the most pertinent prior art:
Prabhakar, et al (US PG Publication 2021/0195439), hereafter Prabhakar, teaches 
a method, comprising:
establishing a Long-Term Evolution (LTE) data connection between a cellular communication device and an LTE base station using a first LTE frequency band, 
wherein the LTE base station is associated with a New Radio (NR) base station for dual connectivity;
establishing an NR data connection between the cellular communication device and the NR base station using a first NR frequency band, wherein the LTE data connection and the NR data connection are used concurrently for dual connectivity with the cellular communication device;  
receiving a signal event notification generated by the cellular communication device, wherein the signal event notification indicates that an LTE signal strength measured by the cellular communication device is greater than a threshold;


Lei, et al (US PG Publication 2020/0145840), hereafter Lei, teaches 
identifying a second NR frequency band that is (a) currently available for use by the cellular communication device and (b) has a greater bandwidth than the first NR frequency band; and 
reestablishing the NR data connection using the second NR frequency band. 

However, Prabhakar and Lei, whether taken alone or combination, do not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 1, including:
a method, comprising:
receiving a signal event notification generated by the cellular communication device, wherein the signal event notification indicates that an LTE signal strength measured by the cellular communication device and associated with a second NR frequency band is greater than a threshold;
in response to receiving the signal event notification: 
releasing the NR data connection; and
identifying the second NR frequency band when the second NR frequency band (a) is currently available for use by the cellular communication device and (b) has a greater bandwidth than the first NR 
reestablishing the NR data connection using the second NR frequency band.

With respect to independent claim 6 and the teachings of the most pertinent prior art:
Prabhakar teaches
a method, comprising:
establishing a primary data connection with a cellular communication device using a first radio access technology and a first frequency band;
establishing a secondary data connection with the cellular communication device using a second radio access technology and a second frequency band, wherein the primary and secondary data connections are used concurrently for dual connectivity with the cellular communication device;
receiving a signal event notification indicating that a radio signal of the first radio access technology has a signal strength that is greater than a threshold;  
in response to receiving the signal event notification, releasing the secondary data connection.
Lei teaches 


However, Prabhakar and Lei, whether taken alone or combination, do not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 6, including:
a method, comprising:
receiving a signal event notification indicating that a radio signal of the first radio access technology measured by the cellular communication device and associated with a third frequency band has a signal strength that is greater than a threshold, the third frequency band being a next highest frequency band from the second frequency band;
in response to receiving the signal event notification, releasing the secondary data connection; and
reestablishing the secondary data connection using the third frequency band having a greater bandwidth than the second frequency band.

With respect to independent claim 14 and the teachings of the most pertinent prior art:
Prabhakar teaches 
a system, comprising:
one or more processors and one or more non-transitory computer-readable media storing computer-executable instructions that, when 
establishing a primary data connection between a cellular communication device and a first base station using a first frequency band, wherein the first base station is of a first radio access technology;
establishing a secondary data connection between the cellular communication device and the second base station using a second frequency band, wherein the second base station is of a second radio access technology;
receiving a signal event notification indicating that a radio signal of the first radio access technology has a signal strength that is greater than a threshold; 
in response to receiving the signal event notification, releasing the secondary data connection.
	
	Lei teaches
reestablishing the secondary data connection using a third frequency band having a greater bandwidth than the second frequency band.

			
However, Prabhakar and Lei, whether taken alone or combination, do not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 14, including:

one or more processors and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the system to perform actions comprising:
receiving a signal event notification indicating that a radio signal of the first radio access technology measured by the cellular communication device and associated with a third frequency band has a signal strength that is greater than a threshold, the third frequency band being a next highest frequency band from the second frequency band;
in response to receiving the signal event notification, releasing the secondary data connection; and
reestablishing the secondary data connection using the third frequency band having a greater bandwidth than the second frequency band.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:

		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 9 am and 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/FRANK E DONADO/
Examiner, Art Unit 2641


/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641